Citation Nr: 1125874	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-29 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C infection, status post liver transplant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Navy from September 1981 to January 1984, when he was given a general discharge as a drug abuse rehabilitation failure.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the appellant's claim of entitlement to service connection for hepatitis C, to include the associated liver transplant.  

In his September 2007 VA Form 9, the appellant requested a Travel Board hearing; he reiterated that request in October 2007.  He was subsequently scheduled for such a hearing in May 2011.  However, the appellant failed to report for that May 2011 hearing and he did not submit a request to reschedule the hearing.  Under these circumstances, the Board considers the request for a Travel Board hearing to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(e).  Therefore the case is ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

The Veteran contends that he is entitled to service connection for hepatitis C because he got a tattoo while he was on active duty and he argues that this tattoo was the source of his hepatitis C viral infection.  As previously noted, the appellant's claim of entitlement to service connection for hepatitis C was denied in a rating decision issued in September 2006; the appellant submitted his Notice of Disagreement (NOD) in November 2006, and the RO issued a Statement of the Case (SOC) in January 2007.  The RO subsequently issued Supplemental Statements of the Case (SSOCs) in July 2008 and April 2009.

In a deferred rating action issued in June 2010, it was noted that the appellant had argued that his service personnel records needed to be reviewed.  The deferred rating action directed that these service personnel records be obtained and reviewed.  In March 2011, based in part on a review of the appellant's newly obtained service personnel records, the RO issued an Administrative Decision in which the tattoo that the Veteran received in Hong Kong in 1982 was found to not have been procured in the line of duty.  The basis for the denial was that the Veteran's actions in getting a tattoo were willful misconduct in that the Veteran's service personnel records revealed that he had received non-judicial punishment for the violation of UCMJ Article 92, failure to obey a lawful order, to wit, his getting a tattoo while in port in Hong Kong.

The Veteran was notified of the Administrative Decision in notice letter dated March 8, 2011.  He was also informed that he had one year from March 8, 2011, in which to file an appeal of the adverse decision.  The case was thereafter transferred to the Board in May 2011.

The RO was in receipt of the appellant's service personnel records prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, the service personnel records were newly obtained by the RO and were never addressed in the SOC or in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after the appellant's service personnel records were obtained and reviewed.  In addition, the appellant has not been provided with the full text of the regulations dealing with service connection and willful misconduct.  The Board therefore finds that the procedural flaws in the handling of the appellant's hepatitis C service connection claim have resulted in the potential of prejudice to the appellant which forestalls proceeding with the issuance of a final decision.  The appellant must be provided with a proper SSOC while the appeal is in remand status.  38 C.F.R. § 19.31; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Furthermore, in connection with his claim for service connection hepatitis C, the appellant has argued that his obtaining a tattoo in service is the underlying source of that viral infection.  The March 2011 Administrative Decision found that the appellant's tattoo represented willful misconduct and was not in the line of duty.  Thus, the line of duty determination is inextricably intertwined with the hepatitis C claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). 

Accordingly, since the Veteran has already filed an NOD as to the denial of service connection for hepatitis, the Administrative Decision as to misconduct is part and parcel of the pending appeal, and warrants the issuance of a new SSOC.

In addition, review of the evidence of record reveals that, when the appellant underwent a VA medical examination in April 2009, he stated that he was receiving disability benefits from the Social Security Administration (SSA).  In particular, he said he was receiving Supplemental Security Income (SSI) benefits.

When VA has actual notice that a claimant is receiving disability benefits from the Social Security Administration (SSA), the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For the purpose of 38 U.S.C.A. § 5103A, relevant records are defined as those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A review of the record reveals that VA has not attempted to obtain these federal records of which VA has actual notice.  As the record demonstrates that the appellant was in receipt of SSA benefits during the appeal period, the Board finds that a remand is required to obtain the outstanding SSA records.  Therefore, in order to fulfill the duty to assist, all of the appellant's SSA records should be obtained and associated with the claims file.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's initial application for benefits, as well as any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any further decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

3.  To the extent the attempts to obtain these records are unsuccessful, the claims file should contain documentation of the attempts made; if the records are unavailable, there should be a finding to that effect.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  Wait the appropriate period of time in order to ensure the fulfillment of all procedural requirements and/or waiting periods associated with the March 8, 2011, Administrative Decision, or appeal thereof, has occurred.

5.  Thereafter, and after completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

6.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

